                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                         Case No. 8:13-cr-609-T-33CPT

SILVIO SEGUNDO MICOLTA-SINISTERRA
__________________________________/

                                  ORDER

      This cause is before the Court pursuant to Defendant

Silvio Segundo Micolta-Sinisterra’s Motion to Dismiss 21

U.S.C. Section 851 Information (Doc. # 143), which was filed

on December 3, 2018.        The Government filed a Response in

Opposition (Doc. # 145) on December 6, 2018. The Court denies

the Motion for the reasons stated below.

I.    Background

      Micolta-Sinisterra is a Colombian citizen.                However, on

February   13,   2001,     he   was       sentenced   to   seventy-months

imprisonment in the United States District Court for the

Southern District of California for conspiracy to possess

cocaine with intent to distribute on board a vessel subject to

the   jurisdiction    of    the       United    States,    46    U.S.C.   §

1903(a),(c)(1)(B),(F) and (j). (Doc. # 143-1).

      After completing his term of incarceration, Micolta-

Sinisterra was deported to Colombia. Then, on December 13,


                                      1
2013,   Micolta-Sinisterra          was       charged    with    two    counts    of

conspiracy in the present case: conspiracy to distribute 5

kilograms    of   cocaine     and    intending          that    the    cocaine   be

imported into the United States in violation of 21 U.S.C. §

959 and conspiracy to possess with intent to distribute 5

kilograms of cocaine while on board a vessel subject to the

jurisdiction of the United States in violation of 46 U.S.C. §

70503(a) and (b). (Id. at 1).

     On    February   29,     2016,       the    Government      requested       the

provisional arrest of Micolta-Sinisterra for extradition on

the December 18, 2013, Indictment.                  Micolta-Sinisterra was

arrested    by    Colombian    National         Police    on    May    17,   2016.

Thereafter, on July 15, 2016, the U.S. Embassy issued a formal

request to extradite Micolta-Sinisterra on the Indictment.

The Colombian Government issued Executive Order No. 297 on

October 26, 2016 (later ratified by Executive Order No. 027 on

January 12, 2017), approving extradition under the following

conditions and pursuant to Colombian Law:

     ARTICLE ONE: to grant the extradition of Colombian
     citizen SILVIO SEGUNDO MICOLTA SINISTERRA . . . to
     appear   at   trial   before  the   United   States
     authorities to stand trial for the following
     charges:
     Count One: conspiracy to distribute five kilograms
     or more of cocaine, knowing and intending that said
     cocaine could be illegally imported into the United
     States; and,

                                          2
        Count Two: conspiracy to possess five kilograms or
        more of cocaine while on board a vessel subject to
        the jurisdiction of the United States.
        The charges above are listed in Indictment No.
        8:13-cr-609-T-26TBM . . . .
        ARTICLE TWO: to order the transfer of SILVIO
        SEGUNDO MICOLTA SINISTERRA to the requesting State
        which shall undertake to fully comply with the
        conditions set forth in [Colombian Laws] which
        establish that the extradited individual will not
        be subjected to forced disappearance, torture,
        inhumane,   degrading  or   cruel   punishment  or
        treatment; nor be sentenced to exile, life
        imprisonment or confiscation.
        ARTICLE THREE: to inform the requesting State that
        the extradited citizen may not be tried or
        sentenced for an earlier crime other than that
        which motivates this extradition, pursuant to
        [Colombian Law]. Likewise, it is also stipulated
        that no facts or material evidence prior to
        December 17, 1997, may be included.

(Id. at 17-18)(emphasis added).

        Micolta-Sinisterra made his initial appearance in this

case in this Court on April 28, 2017, and he has remained

detained pending trial. (Doc. ## 31, 34).      Micolta-Sinisterra

was poised to enter into an open plea to Counts 1 and 2 of the

Indictment in this Court.    However, the Government objected.

On January 17, 2018, relying on Micolta-Sinisterra’s 2001

conviction, the Government filed an Information and Notice of

Prior    Convictions   pursuant   to   21   U.S.C.   §   851   and   §

906(b)(1)(B)(ii). (Doc. # 68). The Government amended its

Information and Notice of Prior Convictions on February 8,

2018. (Doc. # 79). The Government’s Notices explain that

                                  3
Micolta-Sinisterra is subject to a twenty-year mandatory

minimum sentence.

      By the present Motion, Micolta-Sinisterra argues that the

Amended Information and Notice of Prior Conviction (Doc. # 79)

violates the Extradition Agreement because it effectively

constitutes a life sentence, in violation of Article Two of

Executive Order No. 297. (Doc. # 143). In addition, Micolta-

Sinisterra asserts that the Notice of 851 Enhancement charges

him with conduct not contemplated by the Extradition and was

not disclosed to Colombian authorities during the extradition

process. (Id.). The Court will address these concerns below.

II.   Analysis

      “Extradition is the surrender by one nation to another of

an individual accused or convicted of an offense outside of

its own territory, and within the territorial jurisdiction of

the other, which, being competent to try and punish him,

demands the surrender.” United States v. Puentes, 50 F.3d

1567, 1572 (11th Cir. 1995)(internal citation omitted).                    In

Puentes,     the    court    explained:         “Under    the   doctrine   of

specialty,    a    nation    that   receives       a     criminal    defendant

pursuant to an extradition treaty may try the defendant only

for   those       offenses    which       the     other     nation    granted

extradition.” Id.      Here, Defendant identifies two “governing

                                      4
treaties:” the United Nations Convention against Illicit

Traffic in Narcotic Drugs and Psychotropic Substances and the

United Nations Convention Against Transnational Organized

Crime. (Doc. # 143 at 5).

     In United States v. Garcia, 208 F.3d 1258, 1261 (11th

Cir. 2000), the court explained: “The doctrine of speciality,

as interpreted in our law, does not call for the extradition

crime to be handled in a vacuum, in any of its phases.” And,

thus: “the doctrine of speciality does not restrict the scope

of proof of other crimes that may be considered in the

sentencing process.” Id.    Furthermore, the court remarked:

“The distinction is thus drawn between proof of other crimes

as a matter germane to the determination of punishment for the

extradited crime and proof of other crimes in order to exact

punishment for those other crimes.   Only the latter course is

forbidden by the doctrine of speciality.” Id.    Based on the

Eleventh Circuit’s guidance in Garcia, the Court agrees with

the Government that considering prior crimes in the sentencing

phase is not a violation of the rule of speciality and does

not violate the extradition agreement.

     The Court also finds against Micolta-Sinisterra on the

argument that a twenty-year sentence is a life sentence.   In

United States v. Mangarella, 489 F. App’x 648, 652 (4th Cir.

                              5
2012), an extradited citizen of Costa Rica claimed that a 350-

month sentence violated the doctrine of speciality because his

extradition agreement with Costa Rica prohibited a sentence

that would require the defendant to spend the rest of his life

in jail.     The Fourth Circuit found that the sentence imposed,

which would result in the defendant being released from

incarceration in his seventies, did not violate the doctrine

of speciality. Id. at 653. The same holds true here.

         Finally, Micolta-Sinisterra claims that the filing of

the Amended Information and Notice of Prior Convictions “was

a breach of the letter and spirit of the Extradition Orders”

and that “the spirit and intent of Colombia’s Executive Order

was to both cooperate with the United States and mitigate and

limit maximum punishment for Sinisterra.” (Doc. # 143 at 9-

10). In United States v. Lazarevich, 147 F.3d 1061 (9th Cir.

1998),    the   court    rejected     a    similar     argument.    There,

Lavzarevich abducted his children in 1989 after a California

court awarded his wife custody of the children. Id. at 1062.

He traveled to Serbia with the kids and, for a period of six

years,    refused   to   turn   them      over    to   their   mother.   Id.

Eventually, he agreed to relinquish the children to their

mother, and Lavzarevich was extradited to the United States

from   the    Netherlands.      Id.       Dutch   officials    apprehended

                                      6
Lavzarevich while he was traveling in the Netherlands. Id.

Dutch     officials    granted   extradition        on   charges       that

Lavzarevich falsified passport applications for his children,

but denied extradition for child abduction charges, reasoning

that Lavzarevich had already been tried and convicted on

similar charges in the Court of Belgrade in 1992. Id. at 1062-

63.

        After being tried in the United States for making false

statements on passport applications, he was found guilty. Id.

at    1063.   During   sentencing,    the   court    departed     upward,

sentencing him to twenty-four months imprisonment, after

considering     Lavzarevich’s    foreign     conviction     for       child

abduction. Id.     Specifically, his criminal history category

was increased from level I to level II. Id. On appeal,

Lavzarevich argued: “the sentence punishes him for abducting

his children and therefore violates the extradition treaty

between the United States and the Netherlands.              The treaty

prohibits punishment for non-extradited offenses.”              Id.

        The sentence was affirmed, and the court explained: “The

Supreme Court has held that the use of evidence of related

criminal conduct to enhance a defendant’s sentence for a

separate crime within the authorized statutory limits does not

constitute punishment.” Id. at 1063-64 (citing Witte v. United

                                  7
States, 515 U.S. 389, 399 (1995)).             The court also noted:

“Given the long history of consideration of relevant evidence

-    including    other    criminal     behavior,       the    Sentencing

Guidelines’ clear mandate of such consideration, and Supreme

Court precedent, we conclude that the Treaty and extradition

agreement contemplated consideration of relevant offenses.”

Lavzarevich,     147   F.3d   at   1064.      The    Fifth    Circuit    has

similarly reasoned that “the doctrine of speciality is not

offended by the Sentencing Guideline’s consideration of non-

extradited   relevant     conduct    during    the    punishment    of    an

extradited offense.” United States v. Angleton, 201 F. App’x

238, 244 (5th Cir. 2006).           Accordingly, and after careful

consideration, the Court denies the Motion.

       Accordingly, it is

       ORDERED, ADJUDGED, and DECREED:

       Defendant Silvio Segundo Micolta-Sinisterra’s Motion to

Dismiss 21 U.S.C. Section 851 Information (Doc. # 143) is

DENIED.

    DONE and ORDERED in Chambers, in Tampa, Florida, this 19th

day of December, 2018.




                                    8
